~iudge UNDEItW000,
de]ivered the opinion of the court.
TUE main question presented for coEsid~ eration in this case is, was Walter Shropshire of dispo. sing mind and memory, at the time the instrument, purporting to be his last will and testament, was executed? No new principle is involved in its solution, and the facts upon which it depends, aresonumerous, and withal, exhibiting a case so near the boundary line, between capacity and incompetency, that we deem it unnecessary to state them at large.
Walter Shropshire was between seventy and eighty years of age, greatly debilitated by disease, and his mind had experienced the effects of the decay of his body. He evinced indecision of purpose; had made various wills; one at least, proemed from him by the influence of connexions, and their improper practices, particularly in one instance, when, to operate more successfully upon him, he had been induced to drink brandy. Yet, amid all the debility and childishness, which he is proved to have laboured under, his mind, in many respects, according to most of the witnesses, acted rationally. In such a case, and under such circumstances, it is often a difficult point, either to give validity to, or to invalidate the instrument, purporting to be the last will.
Having viewed all the circumstances attending the present case, we have been unable to ¡find a sufficient *16reason to reverse the order of the county court, reject' in»', and refusing !o admitió record, the instrument offered as the last will of Walter Shropshire.
Mills and Brown, and John Trimble, for ihe will; Grip tendon and Wall, against it.
The said order is, therefore, affirmed with costs.